Case 1:10-cr-00228-LTS Document 1523 Filed 03/08/19 Page 1of5

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: ALEXANDER J. WILSON
Assistant United States Attorney
One St. Andrew's Plaza
New York, New York 10007
Tel. (212) 637-2453

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ea — — xX
UNITED STATES OF AMERICA
DECLARATION OF
- Vv. = : PUBLICATION
PETER B. MADOFF, : S7 10 Cr. 228 (LTS)
Defendant. :
a xX

I, ALEXANDER J. WILSON, pursuant to Title 28, United States
Code, Section 1746, hereby declare under penalty of perjury that:

1. I am an Assistant United States Attorney in the office
of the United States Attorney for the Southern District of New
York, and

Bs Attached to this declaration are (A) a true and correct
copy of a notice of criminal forfeiture in this action, and (B) a
true and correct copy of an Advertisement Certification Report,
indicating that the aforementioned notice was posted on an official
government internet site (www.forfeiture.gov) for at least 30
consecutive days, beginning on, September 22, 2018, through

October 21, 2018, as required by Rule G(4)(a)(iv)(C) of the
Case 1:10-cr-00228-LTS Document 1523 Filed 03/08/19 Page 2 of 5

Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, and
3. Both of the documents were obtained from a Consolidated

Asset Tracking System maintained by the Department of Justice.

Dated: New York, New York

March 8, 2019 ee

 

ALEXANDER J. WILSON

Assistant United States Attorney
One St. Andrew’s Plaza

New York, New York 10007

Tel. (212) 637-2453
Case 1:10-cr-00228-LTS Document 1523 Filed 03/08/19 Page 3 of 5
Attachment 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
COURT CASE NUMBER: 10 CR. 228 (LTS); NOTICE OF FORFEITURE

Notice is hereby given that on June 29, 2012, in the case of U.S. v. Peter B.
Madoff, Court Case Number 10 CR. 228 (LTS), the United States District Court for the
Southern District of New York entered an Order condemning and forfeiting the following
property to the United States of America:

All funds, financial instruments, securities, cash, and other property on deposit in
any and all accounts held at JPMorgan Chase Bank account number 20435037
Peter B. Madoff; (12-FBI-007985)

The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (September 22, 2018) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, United States District Court, 500 Pearl Street,
Room 120, New York, NY 10007, and a copy served upon Assistant United States
Attorney Niketh Velamore, One St. Andrew's Plaza, New York, NY 10007. The ancillary
petition shall be signed by the petitioner under penalty of perjury and shall set forth the
nature and extent of the petitioner's right, title or interest in the forfeited property, the time
and circumstances of the petitioner's acquisition of the right, title and interest in the
forfeited property and any additional facts supporting the petitioner's claim and the relief
sought, pursuant to 21 U.S.C. § 853(n).

Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The httos://www.forfeiture.gov/FilingPetition.htm
Case 1:10-cr-00228-LTS Document 1523 Filed 03/08/19 Page 4 of 5

website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Niketh Velamore, One St. Andrew's Plaza, New York, NY 10007. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
Case 1:10-cr-00228-LTS Document 1523 Filed 03/08/19 Page 5of5

Advertisement Certification Report

 

The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between September 22, 2018 and October 21, 2018. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Peter B. Madoff

Court Case No: 10 CR. 228 (LTS)
For Asset ID(s): See Attached Advertisement Copy

Calendar Day Appeared on the was Available during Advertisement
Count Web Site Calendar Day existed on Web Site

1 09/22/2018 24.0 Verified

 

Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
